
	
		II
		112th CONGRESS
		2d Session
		S. 3483
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mr. Merkley (for himself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Wild and Scenic Rivers Act to adjust the
		  Crooked River boundary, to provide water certainty for the City of Prineville,
		  Oregon, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Crooked River Collaborative Water
			 Security Act.
		2.Wild and scenic
			 river; Crooked, OregonSection
			 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by
			 striking paragraph (72) and inserting the following:
			
				(72)Crooked,
				Oregon
					(A)In
				generalThe 14.75-mile segment from the National Grassland
				boundary to Dry Creek, to be administered by the Secretary of the Interior in
				the following classes:
						(i)The 7-mile
				segment from the National Grassland boundary to River Mile 8 south of Opal
				Spring, as a recreational river.
						(ii)The 7.75-mile
				segment from a point 1/4-mile downstream from the center
				crest of Bowman Dam, as a recreational river.
						(B)HydropowerIn
				any license application submitted to the Federal Energy Regulatory Commission
				relating to hydropower development (including turbines and appurtenant
				facilities) at Bowman Dam, the applicant, in consultation with the Director of
				the Bureau of Land Management, shall—
						(i)analyze any
				impacts to the scenic, recreational, and fishery resource values of the Crooked
				River from the center crest of Bowman Dam to a point
				1/4-mile downstream that may be caused by the proposed
				hydropower development, including the future need to undertake routine and
				emergency repairs;
						(ii)propose measures
				to minimize and mitigate any impacts analyzed under clause (i); and
						(iii)propose designs
				and measures to ensure that any access facilities associated with hydropower
				development at Bowman Dam shall not impede the free-flowing nature of the
				Crooked River below Bowman
				Dam.
						.
		3.City of
			 prineville water supplySection 4 of the Act of August 6, 1956 (70
			 Stat. 1058; 73 Stat. 554; 78 Stat. 954) is amended—
			(1)by striking
			 during those months and all that follows through purpose
			 of the project; and
			(2)by adding at the
			 end the following: Without further action by the Secretary of the
			 Interior, beginning on the date of enactment of the
			 Crooked River Collaborative Water Security
			 Act, 5,100 acre-feet of water shall be annually released from the
			 project to serve as mitigation for City of Prineville groundwater pumping,
			 pursuant to and in a manner consistent with Oregon State law, including any
			 shaping of the release of the water. The City of Prineville shall make payments
			 to the Secretary for the water, in accordance with the Bureau of Reclamation
			 document entitled Water and Related Contract and Repayment Principles and
			 Requirements, the Bureau of Reclamation Manual Directives and Standards
			 numbered PEC 05–01 and dated September 12, 2006, and the document entitled
			 Economic and Environmental Principles and Guidelines for Water and
			 Related Land Resources Implementation Studies and dated March 10, 1983.
			 Consistent with the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.), the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.), and other applicable Federal laws, the Secretary may
			 contract exclusively with the City of Prineville for additional quantities of
			 water, at the request of the City of Prineville..
			4.Additional
			 provisionsThe Act entitled
			 An Act to authorize construction by the Secretary of the Interior of the
			 Crooked River Federal reclamation project, Oregon, approved August 6,
			 1956 (70 Stat. 1058; chapter 980; 73 Stat. 554; 78 Stat. 954), is amended by
			 adding at the end the following:
			
				6.First Fill
				storage and releaseOther than
				the 10 cubic feet per second release provided for in section 4, and subject to
				compliance with the flood curve requirements of the Corps of Engineers, the
				Secretary shall, on a first fill priority basis, store in and
				release from Prineville Reservoir, whether from carryover, infill, or a
				combination of both, the following:
					(1)68,273 acre-feet
				of water annually to fulfill all 16 Bureau of Reclamation contracts existing as
				of January 1, 2011.
					(2)Not more than
				2,740 acre-feet of water annually to supply the McKay Creek land, in accordance
				with section 5 of the Crooked River
				Collaborative Water Security Act.
					(3)10,000 acre-feet
				of water annually, to be made available first to the North Unit Irrigation
				District, and subsequently to any other holders of Reclamation contracts
				existing as of January 1, 2011 (in that order), pursuant to Temporary Water
				Service Contracts, on the request of the North Unit Irrigation District or the
				contract holders, consistent with the same terms and conditions as prior such
				contracts between the Bureau of Reclamation and District or contract holders,
				as applicable.
					(4)5,100 acre-feet
				of water annually to mitigate the City of Prineville groundwater pumping under
				section 4.
					7.Storage and
				release of remaining stored water quantities
					(a)In
				generalOther than the
				quantities provided for in section 4 and the first fill quantities
				provided for in section 6, and subject to compliance with the flood curve
				requirements of the Corps of Engineers, the Secretary shall store in and
				release from Prineville Reservoir all remaining stored water quantities for the
				benefit of downstream fish and wildlife.
					(b)Applicable
				lawIf a consultation under
				the Endangered Species Act of 1973 (16
				U.S.C. 1531 et seq.) or an order of a court in a proceeding under that Act
				requires releases of stored water from Prineville Reservoir for fish and
				wildlife downstream of Bowman Dam, the Secretary shall use uncontracted stored
				water.
					(c)Annual release
				schedule
						(1)In
				generalThe Commissioner of
				Reclamation shall develop annual release schedules for the remaining stored
				water quantities and the water serving as mitigation for City of Prineville
				groundwater pumping.
						(2)GuidanceTo the maximum extent practicable and
				unless otherwise prohibited by law, the Commissioner of Reclamation shall
				develop and implement the annual release schedules consistent with the guidance
				provided by the Confederated Tribes of the Warm Springs Reservation of Oregon
				and the State of Oregon to maximize biological benefit for downstream
				resources, based on consideration of the multiyear water needs of downstream
				fish and wildlife.
						(3)Comments from
				Federal fish management agenciesThe National Marine Fisheries Service and
				the United States Fish and Wildlife Service shall have the opportunity to
				provide advice with respect to, and comment on, the annual release schedule
				developed by the Commissioner of Reclamation under this subsection.
						(d)Required
				coordinationThe Commissioner
				of Reclamation shall perform traditional and routine activities in a manner
				that coordinates with and assists the Confederated Tribes of the Warm Springs
				Reservation of Oregon and the ability of the State of Oregon to monitor and
				request adjustments to releases for downstream fish and wildlife on an
				in-season basis as the Confederated Tribes of the Warm Springs Reservation of
				Oregon and the State of Oregon determine downstream fish and wildlife needs
				require.
					(e)EffectNothing in this section affects the
				authority of the Commissioner of Reclamation to perform all other traditional
				and routine activities of the Commissioner of Reclamation.
					8.EffectExcept as otherwise provided in this Act,
				nothing in this Act—
					(1)modifies
				contractual rights that may exist between contractors and the United States
				under Reclamation contracts;
					(2)amends or reopens
				contracts referred to in paragraph (1); or
					(3)modifies any
				rights, obligations, or requirements that may be provided or governed by
				Federal or Oregon State
				law.
					.
		5.Ochoco
			 Irrigation District
			(a)Early
			 repayment
				(1)In
			 generalNotwithstanding section 213 of the Reclamation Reform Act
			 of 1982 (43 U.S.C. 390mm), any landowner within Ochoco Irrigation District,
			 Oregon (referred to in this section as the district), may repay,
			 at any time, the construction costs of the project facilities allocated to the
			 land of the landowner within the district.
				(2)Exemption from
			 limitationsUpon discharge, in full, of the obligation for
			 repayment of the construction costs allocated to all land of the landowner in
			 the district, the land shall not be subject to the ownership and full-cost
			 pricing limitations of Federal reclamation law (the Act of June 17, 1902 (32
			 Stat. 388, chapter 1093)), and Acts supplemental to and amendatory of that Act
			 (43 U.S.C. 371 et seq.).
				(b)CertificationUpon the request of a landowner who has
			 repaid, in full, the construction costs of the project facilities allocated to
			 the land of the landowner within the district, the Secretary of the Interior
			 shall provide the certification described in section 213(b)(1) of the
			 Reclamation Reform Act of 1982 (43 U.S.C. 390mm(b)(1)).
			(c)Contract
			 amendmentOn approval of the
			 district directors and notwithstanding project authorizing authority to the
			 contrary, the Reclamation contracts of the district are modified, without
			 further action by the Secretary of the Interior—
				(1)to authorize the
			 use of water for instream purposes, including fish or wildlife purposes, in
			 order for the district to engage in, or take advantage of, conserved water
			 projects and temporary instream leasing as authorized by Oregon State
			 law;
				(2)to include within
			 the district boundary approximately 2,742 acres in the vicinity of McKay Creek,
			 resulting in a total of approximately 44,937 acres within the district
			 boundary;
				(3)to classify as
			 irrigable approximately 685 acres within the approximately 2,742 acres of
			 included land in the vicinity of McKay Creek, with those approximately 685
			 acres authorized to receive irrigation water pursuant to water rights issued by
			 the State of Oregon if the acres have in the past received water pursuant to
			 State water rights; and
				(4)to provide the
			 district with stored water from Prineville Reservoir for purposes of supplying
			 up to the approximately 685 acres of land added within the district boundary
			 and classified as irrigable under paragraphs (2) and (3), with the stored water
			 to be supplied on an acre-per-acre basis contingent on the transfer of existing
			 appurtenant McKay Creek water rights to instream use and the issuance of water
			 rights by the State of Oregon for the use of stored water.
				(d)LimitationExcept
			 as otherwise provided in subsections (a) and (c), nothing in this
			 section—
				(1)modifies
			 contractual rights that may exist between the district and the United States
			 under the Reclamation contracts of the district;
				(2)amends or reopens
			 the contracts referred to in paragraph (1); or
				(3)modifies any
			 rights, obligations, or relationships that may exist between the district and
			 any owner of land within the district, as may be provided or governed by
			 Federal or Oregon State law.
				6.Dry-year
			 management planning and voluntary releases
			(a)Participation
			 in dry-Year management planning meetingsThe Bureau of
			 Reclamation shall participate in dry-year management planning meetings with the
			 State of Oregon, the Confederated Tribes of the Warm Springs Reservation of
			 Oregon, irrigation districts, and other interested stakeholders, to plan for
			 dry-year conditions.
			(b)Frequency of
			 meetingsThe Bureau of Reclamation, in coordination with the
			 parties referred to in subsection (a), shall participate in dry-year management
			 planning meetings each year, in early spring and late summer, and as needed at
			 other times.
			(c)Dry-Year
			 management plan
				(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Bureau of Reclamation shall develop a dry-year management plan in
			 coordination with the parties referred to in subsection (a).
				(2)RequirementsThe
			 plan developed under paragraph (1) shall only recommend strategies, measures,
			 and actions that all parties referred to in subsection (a) voluntarily agree to
			 implement.
				(3)LimitationsNothing
			 in the plan developed under paragraph (1) shall be mandatory or
			 self-implementing.
				(d)Voluntary
			 releaseIn any year, if North Unit Irrigation District or other
			 eligible Bureau of Reclamation contract holders have not initiated contracting
			 with the Bureau of Reclamation for any quantity of the 10,000 acre-feet of
			 water described in paragraph (3) of section 6 of the Act of August 6, 1956 (70
			 Stat. 1058) (as added by section 4), by June 1 of any calendar year, with the
			 voluntary agreement of North Unit Irrigation District and other Bureau of
			 Reclamation contract holders referred to in that paragraph, the Secretary may
			 release that quantity of water for the benefit of downstream fish and wildlife
			 as described in section 7 of that Act.
			7.Relation to
			 existing laws and statutory obligationsNothing in this Act (or an amendment made by
			 this Act)—
			(1)provides to the
			 Secretary the authority to store and release the first fill
			 amounts provided for in section 6 of the Act of August 6, 1956 (70 Stat. 1058)
			 (as added by section 4) for any purposes other than the purposes provided for
			 in that section, except for—
				(A)the potential
			 instream use resulting from conserved water projects and temporary instream
			 leasing as provided for in section 5(c)(1);
				(B)the potential
			 release of additional amounts that may result from voluntary actions agreed to
			 through the dry-year Management developed under section 6(c); and
				(C)the potential
			 release of the 10,000 acre-feet for downstream fish and wildlife as provided
			 for in section 6(d);
				(2)alters any
			 responsibilities under Oregon State law or Federal law, including section 7 of
			 the Endangered Species Act (16 U.S.C. 1536); or
			(3)alters the
			 authorized purposes of the Crooked River Project provided in the first section
			 of the Act of August 6, 1956 (70 Stat. 1058; 73 Stat. 554; 78 Stat.
			 954).
			
